DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-21, 30 in the reply filed on  April 11, 2022, is acknowledged.  The traversal is on the ground(s) that Group II claims is an apparatus that performs the Group I claims’ process and that Group II claims would not place any serious burden on the Examiner.  This is not found persuasive because Group I claims’ is a process of exposing and Group II claims an apparatus, and the claims of the two groups do not share the same technical features such as a pressing device, an etching device etc.  Claims 22-30, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-5, 7-21,31, are objected to because of the following informalities:  Claim 1 at line 19 recites “wherein in a case that the first near-field imaging structure is irradiated” and is not clear because claim 1, at lines 3-6 recites that a first near-field imaging structure having a photosensitive layer and that the photosensitive layer is irradiated with the first light source, and does not suggest an optional situation.  The recitation at line 19 recites the same irradiation with the first light source on the same photosensitive layer as an optional situation and the claim does not make clear when the irradiation with the first light source is non-optional.  Claim 5, at line 2 recites “first near-field imaging layer structures” and is not clear.  Claim 1 recites “a first near-field imaging structure” and does not suggest to a skilled artisan either “first near-field imaging layer structures” or plural first near-field imaging layer structures.  Claim 15, at line 2 recites “the post-illumination process comprises heating or annealing” and does not suggest to a skilled artisan two possibilities for the post-illumination process but a single process, since annealing and heating are one and the same process, and the recitation “heating or annealing” makes the claim unclear.  Claim 18, at lines 3-4, and 9, recites “flexible transparent transfer substrate” and is not clear if the “flexible transparent transfer substrate” recited in claim 18 is the same as the flexible transparent transfer substrate recited in claim 1 or not.  Claim 18, at lines 10-11, recites “the flexible device substrate” and is not clear as to what flexible device substrate is being referred to. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-21,and 31, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 16-18, recites “wherein the photosensitive layer is composed of layers of material, an arrangement of the layers in the photosensitive layer may include an alternate arrangement as high refractive index/low refractive index/high refractive index”, and renders the claim indefinite.  It is not clear if the layers of material in the photosensitive layer includes the alternate arrangement of high index/low index layers or not, since the claim recites that such an arrangement “may” include the alternate arrangement of the layers and suggests to a skilled artisan an optional alternate arrangement of the high index/low index layers.  The claim does not make clear when such an alternate arrangement is non-optional.  Correction is required.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks on page 10, lines 1-4, filed September 16, 2022, with respect to the rejection(s) of claim(s) 1-21 and 31, under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-5, 7-21, and 31.  Also, see paragraph nos. 3, and 5, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 13, 2022.